      Case 2:19-cv-02112-KJM-AC Document 10 Filed 04/20/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL BALZARINI,                                  No. 2:19-cv-2112 KJM AC P
12                        Plaintiff,
13            v.                                          ORDER
14    JOE A. LIZARRAGA, et al.,
15                        Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge as provided

19   by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On March 2, 2020, the magistrate judge filed findings and recommendations, which were

21   served on plaintiff and which contained notice to plaintiff that any objections to the findings and

22   recommendations were to be filed within fourteen days. ECF No. 9. Plaintiff has not filed

23   objections to the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 .2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                          1
     Case 2:19-cv-02112-KJM-AC Document 10 Filed 04/20/20 Page 2 of 2

 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3           Accordingly, IT IS HEREBY ORDERED that:
 4           1. The findings and recommendations filed March 2, 2020, ECF No. 9, are adopted in
 5   full; and
 6           2. This action is dismissed without prejudice.
 7   DATED: April 17, 2020.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
